Title: Abigail Adams to John Adams, 25 May 1784
From: Adams, Abigail
To: Adams, John



My dearest Friend
Boston May 25 1784

I came to Town yesterday and have engaged My passage on Board the ship Active Capt. Lyde, agreable to the advise of my Friends: she will sail in about a fortnight or 3 Weeks and is the only good vessel now going. Mrs. Jones with whom I hoped to have been a passenger is still in so poor Health that there is no prospect of her going very soon and my Uncle Smith upon whose judgment and care I place much dependance advises me by no means to delay my passage. It gives me some pain that I can only hear of you by second hand; and that not since the last of Janry. I find Congress have commissiond the Gentlemen now abroad to transact and form all their commercial Treaties, and Mr. Gerry wishes me to give you the earliest notice; and requests that Mr. Jay may be prevented from returning. There was a trial to add Mr. Jefferson to you, but I cannot learn that it is done.
And now my dear Friend let me request you to go to London some time in july that if it please God to conduct me thither in safety I may have the happiness to meet you there. I am embarking on Board a vessel without any Male Friend connection or acquaintance, my servant excepted, a stranger to the capt. and every person on Board, a situation which I once thought nothing would tempt me to undertake. But let no person say what they would or would not do, since we are not judges for ourselves untill circumstances call us to act. I am assured that I shall have a state room to myself and every accommodation and attention that I can wish for. It is said to be a good vessel copper Bottom and an able Captain. Should I arrive I know not where to apply for accommodations. I shall carry with me a Number of Letters and rely upon the Captains care of me. The United States, Capt. Scot, is not yet arrived tho we are in hourly expectation of it. I hope to hear from you by her. Tis six months since a single line reachd me from you. All communication seems to be shut out between Amsterdam and America. I think after the arrival of the Letters by Capt. Love, that you would write as you would not then look for me untill july. I have given you my reasons for not going with Capt. Callihan. I could get no satisfaction from Mr. Gerry with regard to the movements of Congress untill this month.
Our children are all well. Charles and Tommy are both at home now but will return to Haverhill next week. The expence attending my voyage will be great I find. The Captns. have got into a method of finding every thing and have from 20 to 25 guineys a person. I shall draw Bills upon you for this purpose but in whose favour I do not yet know. I shall embark with a much lighter Heart if I can receive Letters from you. I dare not trust my self with anticipating the happiness of meeting you; least I should unhappily meet with a bitter alloy. I have to combat my own feelings in leaving my Friends. And I have to combat encourage and Sooth the mind of my young companion whose passions militate with acknowledged duty and judgment. I pray Heaven conduct me in safety and give me a joyful and happy meeting with my long long seperated best Friend and ever dear companion and long absent son to whom my affectionate Regards. I hope to be benefitted by the voyage as my Health has been very infirm and I have just recoverd from a slow fever. I have one anxiety on account of the Maid who attends me. She has never had the small pox. The one I expected to have come with me undertook to get married and dissapointed me. The one I have is a daughter of our Neighbour Feilds and has lived with me ever since Jinny was married. I shall be very happy in two excellent servants.—Adieu my dear Friend. Heaven preserve us to each other. Yours with the tenderest affection

A Adams

